Name: Commission Regulation (EEC) No 1123/93 of 7 May 1993 laying down detailed rules to implement the specific measures for supplying the French overseas departments with products from the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  cooperation policy;  overseas countries and territories;  trade
 Date Published: nan

 No L 114/16 Official Journal of the European Communities 8. 5. 93 COMMISSION REGULATION (EEC) No 1123/93 of 7 May 1993 laying down detailed rules to implement the specific measures for supplying the French overseas departments with products from the sheepmeat and goatmeat sector lodging certificate applications and for a scrutiny period prior to the issue of such certificates ; Whereas, for converting the amount of aid into national currency, the operative event should be the day the 'aid certificate' is lodged with the competent authorities at the place of destination pursuant to Article 3 (6) of Regulation (EEC) No 131 /92, without prejudice to the possibility of the advance-fixing provided for in Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 of 28 December 1992 on detailed rules for determining and applying agricultural conversion rates (*); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 4 (5) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the Common agricultural policy (3), and in particular Article 12 thereof, Whereas, in application of Article 4 of Regulation (EEC) No 3763/91 , it is necessary to determine for the sheep ­ meat and goatmeat sector for each annual period of vali ­ dity, the number of pure-bred breeding sheep and goats originating in the Community which benefit from an aid with a view to developing the potential for production in the French overseas departments ; Whereas it is appropriate to fix the amount of aid referred to above for the supply to the French overseas depart ­ ments of pure-bred breeding sheep and goats originating in the rest of the Community ; whereas such aid must be fixed taking into account, in particular, the cost of supply from the Community market, and the conditions re ­ sulting from the geographical situation of the French overseas departments ; Whereas the common detailed rules for implementing the scheme to supply the French overseas departments with certain agricultural products are laid down by Commission Regulation (EEC) No 131 /92 (4), as amended by Regulation (EEC) No 2132/92 (*) ; whereas it is appro ­ priate to lay down additional detailed rules in line with current commercial practice in the sheepmeat and goat ­ meat sector, in particular regarding the duration of the validity of aid certificates and the amount of securities ensuring operators' compliance with their obligations ; Whereas with a view to sound management of the supply scheme, provision should be made for a timetable for Article 1 The aid provided for in Article 4 ( 1 ) of Regulation (EEC) No 3763/91 for the supply to the French overseas depart ­ ments of pure-bred breeding sheep and goats originating in the Community as well as the number of animals which benefit from it shall be as fixed in the Annex. Article 2 The provisions of Regulation (EEC) No 131 /92 shall apply, with the exception of Article 3 (4). Article 3 France shall designate the competent authority for : (a) the issue of the 'aid certificate' provided for in Article 3 ( 1 ) of Regulation (EEC) No 131 /92 ; and (b) the payment of the aid to the operators concerned. Article 4 1 . Applications for certificates shall be submitted to the competent authority during the first five working days of each month. An application for a certificate shall be admissible only if : ( ») OJ No L 356, 24. 12. 1991 , p . 1 . (2) OJ No L 378, 23. 12. 1992, p. 23 . f) OJ No L 387, 31 . 12. 1992, p . 1 . (4) OJ No L 15, 22. 1 . 1992, p. 13. 0 OJ No L 213, 29. 7. 1992, p. 25. (6) OJ No L 387, 31 . 12. 1992, p . 17. 8. 5. 93 Official Journal of the European Communities No L 114/17 (a) it relates to no more than the maximum quantity of animals available published by France prior to the opening of the time limit for the submission of ap ­ plications ; (b) before expiry of the period provided for the submis ­ sion of applications for certificates, proof has been provided that the party concerned has lodged a secu ­ rity of ECU 40 per animal. 2. The certificates shall be issued by the 10th working day of each month at the latest. Article 5 The duration of validity of the aid certificates shall be three months. Article 6 The aid provided for in Article 1 shall be paid in respect of the quantities actually supplied. Article 3 (4) of Regulation (EEC) No 131 /92 notwith ­ standing, the rate to be applied for converting the amount of aid into national currency shall be the agricultural conversion rate in force on the day the 'aid certificate' is lodged with the competent authorities at the place of destination. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX Supply to the French overseas departments of pure-bred breeding sheep and goats originating in the Community for each calendar year (ECU/head) Number of CN code Description of the goods animals Aid to supply 0104 10 10 Pure-bred breeding sheep ('):  Males 15 440  Females 15 170 0104 20 10 Pure-bred breeding goats (') :  Males   Females  (') Inclusion in this subposition is subject to the conditions provided for by Council Directive 89/361 /EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ No L 153, 6. 6. 1989, p. 30).